Title: To Thomas Jefferson from Josiah Batchelder, Jr., 20 August 1808
From: Batchelder, Josiah, Jr.
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     P.O. @ Beverly Aug 20th. 1808.
                  
                  This day was deposited in this office, a Letter directed to you. A meeting of this Town, has recently voted to petition your Excellency, to use your influence in removing the embargo. I may be mistaken, be it so, or not; I judged that letter to contain the petition; if not, you will soon receive it. That rong impressions may not be palmed, or false inferrences drawn, from the official manner, of the petition; I have assumed to state, that the friends of the present administration of the U.S. (citizens of this Town) did not attend said meeting. Men of correct information, friends to judges of the true interest of the nation, do consider our present national embarrassment, to arise from the imperial decrees of France and the orders of Council of Nov.—with the consequent decrees and violation of the neutral rights and laws of nations.
                  The unatoned for attack on the Chesapk.
                  The demand of the Engl. Govnt. by Mr. Rose, to withdraw the proclamation, previous to their consenting to make known, the terms of their wish.
                  Their refusing to establishing, that equal principle of justice, as a permanent law of nations, which is the law of nature applied to nations.
                  Their piratical conduct, for the many years passed, towards the U.S. with the insulting conduct, of Imperious Europe, from the grand pillars, on which rests the wisdom and justice of the Embargo Laws. Independent of a sordid, local, commercial interest, the sincere friend to his country, approves of the wisdom and justice displayed, in your present jurisprudence. It is true that as so great a proportion of the support of the northern states, is drawn from Commerce & the ocean itself; the unjustifiable aggressions, of foreign nations, on our navigation have when pointing to an embargo pointed many industrious citizens, to embarrasment. The infamous publications, (derogatory to our government) circulating in England thro the medium of federal papers, have caused a false impression, of our national feeling, upon the british cabinet. Had all opposition to the government, of the U.S. been steeped in the lethean font, there is not a shadow of doubt, but the orders of council, would before this, have been rescinded, and the ocean once more whitened, with American canvass.
                  Those men who have been accessory to our present evils, now petition, and if it is the will of providence, I can cordially pray, that the State of Europe may soon admit the policy, of raising the embargo. I have suffered personally, by making known my opinion, in favour of the Government, where I as poor as Diogenes, I would order any federal Alexander, out of my Sunshine. I felt it my duty to inform you, that the friends of correct principals, in this quarter where yet firm, to the true standard of their national rectitude, petitions to the contrary, notwithstanding: That you will receive and consider this, as a private tribute of respect, and the salutation, of a sincere friend to your private and public character, is the wish of your correspondent. With the purest Sentiments of respect, I am Sir Yr. Very H. Servt
                  
                     Josiah Batchelder Jun.
                  
                  
                     P.S. Excuse this lucubration of haste.
                  
               